Citation Nr: 1219400	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-08 635	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE


Entitlement to an increase in the 10 percent evaluation currently assigned for status post crush injury to the left anterior T3-6 ribs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from March 1982 to March 1985 and from October 1985 to February 1989.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the RO which, in part, denied an increased rating for the Veteran's thoracic spine disability.  A hearing at the RO before the undersigned was held in October 2010.  The Board, in part, remanded the issue on appeal for additional development in December 2010.  


FINDING OF FACT

On May 16, 2012, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran through his representative that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant (Veteran) or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.  




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


